Citation Nr: 1732309	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a right shoulder condition.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1988.  The Veteran's service medals include, but are not limited to, the Combat Action Ribbon and the Vietnam Cross of Gallantry with Palm medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record.

In a November 2015 rating decision, service connection was denied for post-traumatic stress disorder and sleep apnea.  In April 2016, the Veteran contacted his RO to inquire about the status of his appeal and request a copy of the decision.  After learning of the RO's disposition, he expressed an intent to appeal that decision.  Effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a notice of disagreement (NOD) only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2015)).  Accordingly, the Board does not have jurisdiction of these matters and they are referred to the AOJ for appropriate action.

The issues of service connection for bilateral knee and shoulder disabilities are addressed in the Remand portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

The Veteran served at Camp Lejeune and his kidney cancer is presumed to be connected to contaminated drinking water.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney cancer, to include due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his kidney cancer was caused by the contaminated water he drank at Camp Lejeune.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Military records confirm that the Veteran served at Camp Jeune during the period of potential exposure; therefore, it is presumed that he may have been exposed to contaminated drinking water.

The private medical evidence shows the Veteran was treated for renal cell cancer and underwent surgery in February 2009.

For Veterans, such as this Veteran, who had service at Camp Lejeune between August 1953 and December 1987, VA has defined a legal presumption to the effect that the diseases of kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(f)(8).  This rule will apply to claims received by VA on or after March 14, 2017, the effective date of the final rule and to claims pending before VA on that date.  Under 38 CFR § 3.160(c), a claim that has not been finally adjudicated (which includes claims where a final and binding decision has been issued but the appeal period has not expired) is still considered a pending claim.

The foregoing establishes that the Veteran is entitled to presumptive service-connection for kidney cancer under 38 C.F.R. §§ 3.307(a)(7) and 3.309(f) despite the VA examiners' negative nexus opinions obtain in this case.  There is no affirmative evidence indicating that the Veteran was not exposed to contaminated water, therefore the presumption is not rebutted.  Accordingly, service connection for kidney cancer is granted.


ORDER

Service connection for kidney cancer is granted.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his bilateral shoulder and knee conditions are related to the rigors of service.  At his hearing before the undersigned, he denied having problems with his knees and shoulders before entering service.  He indicated that he began to experience pain and discomfort while in service and this continued after service.  
He indicated that he was involved in a lot of physical exercise and ran daily so he could keep in shape to pass physical fitness tests.  He also reported that he could not throw objects overhand due to his shoulder symptoms.  The Veteran also testified that he did not complain of minor incidents in Vietnam, such as twisting his knee or bruising his shoulder.  

Service treatment records show the Veteran complained of right leg pain from the patella to buttocks, posteriorly.  The assessment was soft tissue injury.  The Veteran also received treatment for a stiff neck and painful shoulder in December 1965.  The diagnosis was "pulled or strained trapezius muscle affecting the right side of the neck."  A history of a shoulder fracture eight years ago was also noted.  The Veteran was seen in June 1988 for a complaint of right shoulder pain with onset two months prior with no history of trauma.  The clinical assessment was "rule out bursitis;" X-rays were negative.  At the May 1988 separation examination, the Veteran reported swollen and painful joints. 

Left knee arthritis was diagnosed in May 1990, two years after service discharge.  See May 1990 Naval clinical record.

The Veteran attended VA examinations relating to his bilateral shoulder and knee conditions in March 2011 and May 2014 where he was diagnosed with degenerative joint disease in the bilateral knee and shoulders.  

The March 2011 examiner determined that it was less likely than not that the conditions were related to service with the rationale being that "interventions occurred post service."  

The May 2014 examiner also provided a negative opinion on the basis that service treatment records are silent for diagnosis or treatment of a knee condition.  The examiner also noted that the Veteran underwent right knee surgery after service and indicated that joint surgery is a known risk factor for developing degenerative joint disease.  The examiner further stated that a left knee X-ray done in 1990 was normal and that the current diagnosis of mild degenerative joint disease was diagnosed in March 2011, which is 23 years after service and is consistent with aging process.  The examiner also concluded the Veteran's bilateral shoulders are less likely related to service because service records are silent for a diagnosis of bilateral degenerative joint disease and minimal degenerative joint disease is consistent with natural aging.

As it relates to the left knee specifically, the 2014 opinion is based on inaccurate facts.  The Board notes that left knee arthritis was diagnosed in 1990, two years after service.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the rationale for all of the opinions reflect little to no consideration of the Veteran's competent and credible report of bilateral knee and shoulder pain and discomfort while in service and thereafter was given. 

The 2014 examiner's opinion is inadequate as it is essentially based solely on the absence of documented degenerative joint disease during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  For these reasons, an addendum opinion is required concerning these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312(2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  An opinion is also needed as to whether the initial manifestations of degenerative joint disease were within one year of service discharge.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his bilateral knee and shoulder disabilities.  If other records are identified, obtain authorization for the newly identified records.  If any records sought are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Obtain complete VA treatment records since March 2011 from any appropriate VA facility. 

3.  Return the claims file and a copy of this remand, to the March 2014 VA examiner for an addendum opinion.  If that examiner is unavailable, send the file to another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner.

a) Following a review of the claims file and Remand, the reviewing examiner is to state whether it is at least as likely as not that the Veteran's current bilateral shoulder and knee disabilities had onset in service or are otherwise related to service.

b) The examiner is also to indicate whether it is at least as likely as not that degenerative joint disease of the bilateral knees and shoulders spine had onset within a year of service discharge.

In providing the requested opinions, the examiner must consider the Veteran's credible testimony of experiencing knee and shoulder pain and discomfort in service (due to the rigors of service) and a continuity of such symptoms after service.

The examination report must include a complete rationale for all opinions expressed.  The examiner is cautioned not to offer a negative opinion based solely on the lack of a diagnosed knee or shoulder disability in the service treatment records.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


